PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/882,051
Filing Date: 29 Jan 2018
Appellant(s): Roberge, Gary, D.



__________________
Theodore W. Olds III
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/1/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/5/2020 from which the appeal is taken is being maintained by the examiner.

(2) Response to Argument
4.1 Rejections under 35 U.S.C. 112
With regards to Appellant’s argument that the drawing objection for new matter was improper because “the location is well known” and “Appellant has merely illustrated a schematic location”, Examiner respectfully disagrees. The drawings filed 7/23/20 specified a location for the bearings that was not originally shown or described (placing the bearings B radially outward and adjacent to compartment 104). Placing the bearing in that specific location has ramifications for how and what the bearing supports that was not originally disclosed.
With regards to Appellant’s argument that claims 4, 9, and 13 are “not ungrammatical, and ‘ungrammatical’ is not a reason for rejection”, Examiner notes that the claims were not rejected for grammar; they were objected to. For proper grammar, the claim should read “wherein said lower speed turbine rotor drives a sun gear”.
With regards to Appellant’s argument that one of ordinary skill in the art would have recognized what is meant by “said lower speed turbine motor” in claim 1, Examiner disagrees. The claims must be evaluated for what they recite. It is unknown from the claim whether or not “motor” is a typographical error and it is not the burden of 

4.2 Rejections under 35 U.S.C. 103

	4.2.1 Rejection of claims 5, 10, and 14
Appellant argues that the claims require the generator is driven to rotate “with” the lower speed turbine rotor and “thus it must be at the same speed of rotation”. Examiner respectfully disagrees. The generator 48 of Sheridan is driven by the gear reduction, which is driven by the lower speed turbine rotor. When the lower speed turbine rotor rotates, so does the generator (through the gear reduction). This co-
The term “with” carries no special meaning in the art and Appellant’s disclosure does not give it a special meaning. Merriam-Webster gives “with” many definitions, the most relevant being: 
“used as a function word to indicate a participant in an action, transaction, or arrangement”
“used as a function word to indicate the object of a statement of comparison or equality”
“used as a function word to indicate combination, accompaniment, presence, or addition”
“used as a function word to indicate the means, cause, agent, or instrumentality”
“in proportion to”
Under any of the five above definitions, the generator of Sheridan, driven by the lower speed turbine rotor, rotates “with” the rotor because the generator accompanies/is caused to rotate by the lower speed turbine rotor at a speed that is in proportion to the rotor.
Furthermore, “rotate with” has been used in the art to indicate co-rotation at different speeds. US 2013/0219908 at paragraph 4 is one example: “an epicyclical gear assembly may be utilized to drive the fan section such that the fan section may rotate at a speed different than the turbine section”; “In these geared embodiments, the fan is driven to rotate with the high pressure compressor and the high pressure turbine in a 
Therefore, there is no requirement under any dictionary definition or usage in the art that “with” requires a same speed of rotation. On the contrary, one of ordinary skill in the art would recognize that Jain in view of Sheridan’s generator rotates with the lower speed turbine rotor by being driven by and rotating at the same time and in proportion to the rotor.
	4.2.2 Rejection of claims 7, 12, and 16
With regards to Applicant’s argument that the claims require the generator shaft to be driven separately from the sun gear and that “a drive ‘downstream’ of the gear reduction cannot properly meet the claim”, Examiner respectfully disagrees. In Sheridan, the sun gear 30 is separate from the spur gear 54; the generator 48 is driven off of spur gear 54 (see Fig 1-2, para 26), not the sun gear 30. Therefore, the generator 48 is driven separately from the sun gear. The term “separate” carries no special meaning in the art and Appellant’s disclosure does not give it a special meaning.
Merriam-Webster defines “separate” as “set or kept apart”. In Sheridan, the spur gear 54 is set apart from the sun gear 30 through planetary gears 32 and a shaft 20 (see Fig 2), and thus separated from each other. The spur gear 54 and sun gear 30 are 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Andrew Nguyen
/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
Conferees:
Ehud Gartenberg
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741                                                                                                                                                                                                        
Kenneth Hansen
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.